IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                               No. 02-30590
                             Summary Calendar


                             WILLIE C. NORMAN,

                                              Plaintiff-Appellant,

                                  versus

            UNITED STATES PUBLIC HEALTH SERVICE; TOMMY G.
         THOMPSON, SECRETARY, DEPARTMENT OF HEALTH & HUMAN
          SERVICES; DEPARTMENT OF HEALTH & HUMAN SERVICES;
       DAVID SATCHER, Assistant Secretary for Health and the
       director of the Office of Public Health and Science;
          OFFICE OF PUBLIC HEALTH AND SCIENCE; ANDREW VON
      ESCHENBACH, Director of the National Cancer Institute;
     NATIONAL CANCER INSTITUTE; RANDOLPH F. WYKOFF, Director
    of the Office of Disease Prevention and Health Promotion;
        OFFICE OF DISEASE PREVENTION AND HEALTH PROMOTION;
       UNITED STATES PREVENTIVE SERVICES TASK FORCE; JOHN M.
    EISENBERG, Director of the Agency for Healthcare Research
    and Quality; AGENCY FOR HEALTH CARE RESEARCH AND QUALITY,

                                              Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-3863-N
                       --------------------
                         January 17, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Willie    C.   Norman   appeals   the   district   court’s   judgment

dismissing his action for, among other things, lack of standing.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30590
                                 -2-

Norman argues that he does have standing.

     Norman, however, has failed to meet the three criteria needed

for standing.    See Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992).   Accordingly, we need not address any other ground

for dismissal, and the judgment is AFFIRMED.